DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
	This action is in response to the applicant’s response filed 1 August 2022, which is in response to the USPTO office action mailed 30 March 2022. Claims 2 and 7-18 are amended. Claims 1-20 are currently pending.

Response to Arguments
With respect to the Provisional Double Patenting rejection of claims 1-20, the applicant’s arguments have been fully considered but have not been deemed persuasive.
The applicant argues “by failing to offer reasons why a person of ordinary skill in the art would conclude that the invention defined in each of claims 1-20 is an obvious variation of the reference application, the Office has failed to meet its burden set out within M.P.E.P. § 804 for establishing grounds for rejection based on obviousness” (response pg. 7). Respectfully, this argument is not persuasive. 
MPEP §804, subsection II. B. describes the requirements for a nonstatutory double patenting rejection. According to the MPEP, “A nonstatutory double patenting rejection is appropriate where a claim in an application under examination claims subject matter that is different, but not patentably distinct, from the subject matter claimed in a prior patent or a copending application. The claim under examination is not patentably distinct from the reference claim(s) if the claim under examination is anticipated by the reference claim(s)… This type of nonstatutory double patenting situation arises when the claim being examined is, for example, generic to a species or sub-genus claimed in a conflicting patent or application, i.e., the entire scope of the reference claim falls within the scope of the examined claim… In this type of nonstatutory double patenting situation, an obviousness analysis is not required for the nonstatutory double patenting rejection.” (see MPEP §804, subsection II. B. 1.) In this case, because the claims of the current application recite a broader generic version of the copending patent, an obviousness analysis not required. Therefore, the applicant’s arguments with respect to reaching a conclusion of obviousness are not persuasive. 
With respect to the 35 USC §102 rejection of claims 1, 4-8, 11-13 and 16-20, the applicant's arguments have been fully considered but have not been deemed persuasive.
Firstly, the applicant argues “the cited portions of Yoo do not suggest that these allocations are based on a transaction id. On the contrary, the cited portions of Yoo teach away from using a transaction id and instead rely on physical/geographic source and destination of the transaction” (response pg. 9). The examiner respectfully disagrees.
Yoo discloses “transactions occurring in the same shard may be processed in the shard to improve performance of the account transfer service according to the present invention” in [0058]. An example may be found in [Fig. 2] where, e.g., T1, T2, and T4 are transactions within Korea which may be processed in shard A. Yoo further discloses “shards are divided on the basis of domains, and accounts are managed on the basis of the domains, and therefore it may be determined which transaction is processed by which shard” in [0060]. Finally, Yoo discloses “In each shard, an account may have a domain as a prefix. For example, accounts of shard A may be configured in the form of “kr.aaa” for identification” in [0061]. To clarify the rejection, the examiner interprets that the transactions of Yoo include information that identifies which shard each transaction may be processed in. This reasonably reads on the claims as currently drafted because they claims do no provide detail on how the transactions are allocated based on the transaction id.Accordingly, this argument is not persuasive. 
Finally, the applicant argues “the invention in claim 1 has no awareness toward any contents of the transaction, or metadata of the transaction. Moreover, the transaction id recited in claim 1 is a hash which is the output of a one-way function (a hash function), and, as such, any input information associated with the transaction cannot be determined from the identifier. Thus, even if such an account prefix system were used in the context of the invention within claim 1, the allocations would still not be based on any such prefix information as it would be irrecoverably lost when generating the transaction id on which the sharding is based. Therefore, because source and destination information cannot be found in a transaction id, the source and destination of Yoo cannot be considered equivalent or even relating to the transaction id that claim 1 recites” (response pg. 9). The examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the transaction id recited in claim 1 is a hash which is the output of a one-way function (a hash function), and, as such, any input information associated with the transaction cannot be determined from the identifier) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. Accordingly, this argument is not persuasive. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process /file/‌efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No.17/050,837 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are merely a broader version of the copending application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claims 17 is objected to because of the following informalities: the claim recites a limitation which references the method of claim 5 (i.e. claim 17 recites causing “the system to perform the computer-implemented method of claim 5” in lines 3-4). For clarity purposes, it is recommended to amend the claim to explicitly recite the steps similar to claim 5, rather than merely reference the corresponding claim. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-8, 11-13 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YOO et al., US 20190182313 A1 (hereinafter “Yoo”).

Claim 1: Yoo teaches a computer-implemented method of partitioning a blockchain network into shards, the method comprising (Yoo, [0056] note Sharding, which has been suggested to process a large amount of data of a blockchain, involves partitioning data in a database and storing the partitioned data in a distributed manner, thereby ensuring expandability. Sharding makes it possible to simultaneously generate and manage as many blocks as shards and to keep a size of a blockchain small, depending on the shard):
identifying a transaction id of a blockchain transaction (Yoo, [0052] note Referring to FIG. 1, in a blockchain, headers 10-1, 10-2, and 10-3 of respective blocks include Merkle roots associated with a series of transactions and thus include hash values of previous block headers. Here, a transaction identity (ID) is composed of a hash value of a transaction, and a Merkle tree is composed of such hash values); and 
allocating the transaction to a shard based on the transaction id (Yoo, [0059] note Referring to FIG. 2, T1, T2, T4, T5, T6, T8, and T9 are shard-specific local transactions [0060] note In the present invention, shards are divided on the basis of domains, and accounts are managed on the basis of the domains, and therefore it may be determined which transaction is processed by which shard).

Claim 4: Yoo the method of claim 1, further comprising the step of communicating a request for shard membership information of a node to another node (Yoo, [0069] note qualified nodes are selected from among nodes of a corresponding shard through a PoW process and dynamically constitute a committee, [0071] note a node which has generated the PoW block broadcasts a committee contract for the vote on committee members to the network and reaches a consensus about a committee member constitution with nodes which participate in the vote).

Claim 5: Yoo the method of claim 1, further comprising the step of communicating shard membership information of a node to another node (Yoo, [0072] note The committee contract may include a sequence number, an epoch flag block hash, a list of PoW block generation nodes, a PoW block hash, and a signature. The sequence number is a value which sequentially increases from zero. The sequence number sequentially increases according to a round until a corresponding committee is formed with a consensus of a certain ratio or more, for example, 2/3, of nodes participating in the vote).

Claim 6: Yoo the method of claim 4, wherein the step of communicating is performed using a modified addr message (Yoo, [0072] note The committee contract may include a sequence number, an epoch flag block hash, a list of PoW block generation nodes, a PoW block hash, and a signature. The sequence number is a value which sequentially increases from zero. The sequence number sequentially increases according to a round until a corresponding committee is formed with a consensus of a certain ratio or more, for example, 2/3, of nodes participating in the vote).

Claim 7: Yoo teaches a system, comprising: a processor; and memory including executable instructions that, as a result of execution by the processor, causes the system to: 
identify a transaction id of a blockchain transaction (Yoo, [0056] note Sharding, which has been suggested to process a large amount of data of a blockchain, involves partitioning data in a database and storing the partitioned data in a distributed manner, thereby ensuring expandability. Sharding makes it possible to simultaneously generate and manage as many blocks as shards and to keep a size of a blockchain small, depending on the shard, [0052] note Referring to FIG. 1, in a blockchain, headers 10-1, 10-2, and 10-3 of respective blocks include Merkle roots associated with a series of transactions and thus include hash values of previous block headers. Here, a transaction identity (ID) is composed of a hash value of a transaction, and a Merkle tree is composed of such hash values); and
allocate the transaction to a shard based on the transaction id (Yoo, [0059] note Referring to FIG. 2, T1, T2, T4, T5, T6, T8, and T9 are shard-specific local transactions [0060] note In the present invention, shards are divided on the basis of domains, and accounts are managed on the basis of the domains, and therefore it may be determined which transaction is processed by which shard).

Claim 8: Yoo teaches a non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by a processor of a computer system, cause the computer system to: 
identify a transaction id of a blockchain transaction (Yoo, [0056] note Sharding, which has been suggested to process a large amount of data of a blockchain, involves partitioning data in a database and storing the partitioned data in a distributed manner, thereby ensuring expandability. Sharding makes it possible to simultaneously generate and manage as many blocks as shards and to keep a size of a blockchain small, depending on the shard, [0052] note Referring to FIG. 1, in a blockchain, headers 10-1, 10-2, and 10-3 of respective blocks include Merkle roots associated with a series of transactions and thus include hash values of previous block headers. Here, a transaction identity (ID) is composed of a hash value of a transaction, and a Merkle tree is composed of such hash values); and 
allocate the transaction to a shard based on the transaction id (Yoo, [0059] note Referring to FIG. 2, T1, T2, T4, T5, T6, T8, and T9 are shard-specific local transactions [0060] note In the present invention, shards are divided on the basis of domains, and accounts are managed on the basis of the domains, and therefore it may be determined which transaction is processed by which shard).

Claim 11: Yoo teaches the non-transitory computer-readable storage medium of claim 8 having stored thereon executable instructions that, as a result of being executed by the processor of the computer system, cause the computer system to communicate a request for shard membership information of a node to another node (Yoo, [0069] note qualified nodes are selected from among nodes of a corresponding shard through a PoW process and dynamically constitute a committee, [0071] note a node which has generated the PoW block broadcasts a committee contract for the vote on committee members to the network and reaches a consensus about a committee member constitution with nodes which participate in the vote).

Claim 12: Yoo teaches the non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by the processor of the computer system, cause the computer system to communicate shard membership information of a node to another node (Yoo, [0072] note The committee contract may include a sequence number, an epoch flag block hash, a list of PoW block generation nodes, a PoW block hash, and a signature. The sequence number is a value which sequentially increases from zero. The sequence number sequentially increases according to a round until a corresponding committee is formed with a consensus of a certain ratio or more, for example, 2/3, of nodes participating in the vote).

Claim 13: Yoo teaches the non-transitory computer-readable storage medium of claim 11, wherein the communication is performed using a modified addr message (Yoo, [0072] note The committee contract may include a sequence number, an epoch flag block hash, a list of PoW block generation nodes, a PoW block hash, and a signature. The sequence number is a value which sequentially increases from zero. The sequence number sequentially increases according to a round until a corresponding committee is formed with a consensus of a certain ratio or more, for example, 2/3, of nodes participating in the vote).

Claim 16: Yoo teaches the system of claim 7, wherein the memory comprises executable instructions that, as a result of execution by the processor, causes the system to communicate a request for shard membership information of a node to another node (Yoo, [0072] note The committee contract may include a sequence number, an epoch flag block hash, a list of PoW block generation nodes, a PoW block hash, and a signature. The sequence number is a value which sequentially increases from zero. The sequence number sequentially increases according to a round until a corresponding committee is formed with a consensus of a certain ratio or more, for example, 2/3, of nodes participating in the vote).

Claim 17: Yoo teaches the system of claim 7, wherein the memory comprises executable instructions that, as a result of execution by the processor, causes the system to perform the computer-implemented method of claim 5 (see the rejection of claim 5).

Claim 18: Yoo teaches the system of claim 7, wherein the communication is performed using a modified addr message (Yoo, [0072] note The committee contract may include a sequence number, an epoch flag block hash, a list of PoW block generation nodes, a PoW block hash, and a signature. The sequence number is a value which sequentially increases from zero. The sequence number sequentially increases according to a round until a corresponding committee is formed with a consensus of a certain ratio or more, for example, 2/3, of nodes participating in the vote).

Claim 19: Yoo teaches the method of claim 1, further comprising: identifying a second transaction id of a second blockchain transaction; and allocating the second transaction to another shard based on the transaction id of the second blockchain transaction (Yoo, [0059] note Referring to FIG. 2, T1, T2, T4, T5, T6, T8, and T9 are shard-specific local transactions [0060] note In the present invention, shards are divided on the basis of domains, and accounts are managed on the basis of the domains, and therefore it may be determined which transaction is processed by which shard).

Claim 20: Yoo teaches the method of claim 1, wherein allocation of the blockchain transaction to the shard is to perform a unspent transaction output check to validate the blockchain transaction (Yoo, [0068] note a committee denotes a dynamic group for transaction processing and may include at least one node. In the present invention, it is possible to dynamically configure a committee by selecting qualified nodes from among nodes of a corresponding shard through a proof of work (PoW) process. Here, PoW is a piece of data for verifying that nodes trying to generate PoW blocks have performed works with a specific degree of difficulty by calculating a specific hash value).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 9, 10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo in view of SHMUELI, US 20190163672 A1 (hereinafter “Shmueli”).

Claim 2: Yoo teaches the method of claim 1, further comprising the step of performing an operation, and wherein the step of allocating the transaction to the shard is based on a result of the operation (Yoo, [0068] note it is possible to dynamically configure a committee by selecting qualified nodes from among nodes of a corresponding shard through a proof of work (PoW) process. Here, PoW is a piece of data for verifying that nodes trying to generate PoW blocks have performed works with a specific degree of difficulty by calculating a specific hash value, [Fig. 7], [0090] note the generated blocks are propagated to nodes in a corresponding shard and stored in local ledgers such that local ledgers are maintained depending on the shard).
Yoo does not explicitly teach performing an operation using the transaction id.
However, Shmueli teaches this (Shmueli, [0049] note a distributed ledger and database, [0056] note The computing node which forged the newly added block may insert a proof of eligibility in the newly added block to prove it is indeed the computing node selected as the forger, [0099] note assuming m participation transactions T1, T2, . . . , Tm, are extracted from the first subset 1, the blockchain agent 220 may determine a wining participation transaction Tw by applying the selection function F expressed in equation 1, [0100] note The blockchain agent 220 applies the hash function H to the second subset 312 and applies modulo operation to the computed hash value where the divisor in the modulo operation is the number m of the participation transactions extracted from the first subset 310. The outcome of the manipulation, i.e. the outcome of the module operation applied to the outcome of the hash function H applied to the second subset 312 comprising subsequent blocks 304, for example, blocks [N−6] to [N−1] is then used in the selection function F).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine proof of work of Yoo with the proof of lottery including a modulo operation applied to a computed hash value of Shmueli according to known methods (i.e. applying a modulo operation to a computed hash value). Motivation for doing so is that the PoL is made highly robust and significantly immune to many forms of malicious attacks initiated by malicious parties (malicious computing nodes within the community) in attempt to manipulate the selection processes to their advantage (Shmueli, [0066]).

Claim 3: Yoo and Shmueli teach the method of claim 2, wherein the operation comprises a modulo operation (Shmueli, [0049] note a distributed ledger and database, [0056] note The computing node which forged the newly added block may insert a proof of eligibility in the newly added block to prove it is indeed the computing node selected as the forger, [0099] note assuming m participation transactions T1, T2, . . . , Tm, are extracted from the first subset 1, the blockchain agent 220 may determine a wining participation transaction Tw by applying the selection function F expressed in equation 1, [0100] note The blockchain agent 220 applies the hash function H to the second subset 312 and applies modulo operation to the computed hash value where the divisor in the modulo operation is the number m of the participation transactions extracted from the first subset 310. The outcome of the manipulation, i.e. the outcome of the module operation applied to the outcome of the hash function H applied to the second subset 312 comprising subsequent blocks 304, for example, blocks [N−6] to [N−1] is then used in the selection function F).

Claim 9: Yoo and Shmueli teach the non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by the processor of the computer system, cause the computer system to perform an operation, and wherein the allocation the transaction to the shard is based on a result of the operation (Yoo, [0068] note it is possible to dynamically configure a committee by selecting qualified nodes from among nodes of a corresponding shard through a proof of work (PoW) process. Here, PoW is a piece of data for verifying that nodes trying to generate PoW blocks have performed works with a specific degree of difficulty by calculating a specific hash value, [Fig. 7], [0090] note the generated blocks are propagated to nodes in a corresponding shard and stored in local ledgers such that local ledgers are maintained depending on the shard).
Yoo does not explicitly teach perform an operation using the transaction id.
However, Shmueli teaches this (Shmueli, [0049] note a distributed ledger and database, [0056] note The computing node which forged the newly added block may insert a proof of eligibility in the newly added block to prove it is indeed the computing node selected as the forger, [0099] note assuming m participation transactions T1, T2, . . . , Tm, are extracted from the first subset 1, the blockchain agent 220 may determine a wining participation transaction Tw by applying the selection function F expressed in equation 1, [0100] note The blockchain agent 220 applies the hash function H to the second subset 312 and applies modulo operation to the computed hash value where the divisor in the modulo operation is the number m of the participation transactions extracted from the first subset 310. The outcome of the manipulation, i.e. the outcome of the module operation applied to the outcome of the hash function H applied to the second subset 312 comprising subsequent blocks 304, for example, blocks [N−6] to [N−1] is then used in the selection function F).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine proof of work of Yoo with the proof of lottery including a modulo operation applied to a computed hash value of Shmueli according to known methods (i.e. applying a modulo operation to a computed hash value). Motivation for doing so is that the PoL is made highly robust and significantly immune to many forms of malicious attacks initiated by malicious parties (malicious computing nodes within the community) in attempt to manipulate the selection processes to their advantage (Shmueli, [0066]).

Claim 10: Yoo and Shmueli teach the non-transitory computer-readable storage medium of claim 9, wherein the operation comprises a modulo operation (Shmueli, [0049] note a distributed ledger and database, [0056] note The computing node which forged the newly added block may insert a proof of eligibility in the newly added block to prove it is indeed the computing node selected as the forger, [0099] note assuming m participation transactions T1, T2, . . . , Tm, are extracted from the first subset 1, the blockchain agent 220 may determine a wining participation transaction Tw by applying the selection function F expressed in equation 1, [0100] note The blockchain agent 220 applies the hash function H to the second subset 312 and applies modulo operation to the computed hash value where the divisor in the modulo operation is the number m of the participation transactions extracted from the first subset 310. The outcome of the manipulation, i.e. the outcome of the module operation applied to the outcome of the hash function H applied to the second subset 312 comprising subsequent blocks 304, for example, blocks [N−6] to [N−1] is then used in the selection function F).

Claim 14: Yoo and Shmueli teach the system of claim 7, wherein the memory comprises executable instructions that, as a result of execution by the processor, causes the system to perform an operation, and wherein the allocation of the transaction to the shard is based on a result of the operation (Yoo, [0068] note it is possible to dynamically configure a committee by selecting qualified nodes from among nodes of a corresponding shard through a proof of work (PoW) process. Here, PoW is a piece of data for verifying that nodes trying to generate PoW blocks have performed works with a specific degree of difficulty by calculating a specific hash value, [Fig. 7], [0090] note the generated blocks are propagated to nodes in a corresponding shard and stored in local ledgers such that local ledgers are maintained depending on the shard).
Yoo does not explicitly teach perform an operation using the transaction id.
However, Shmueli teaches this (Shmueli, [0049] note a distributed ledger and database, [0056] note The computing node which forged the newly added block may insert a proof of eligibility in the newly added block to prove it is indeed the computing node selected as the forger, [0099] note assuming m participation transactions T1, T2, . . . , Tm, are extracted from the first subset 1, the blockchain agent 220 may determine a wining participation transaction Tw by applying the selection function F expressed in equation 1, [0100] note The blockchain agent 220 applies the hash function H to the second subset 312 and applies modulo operation to the computed hash value where the divisor in the modulo operation is the number m of the participation transactions extracted from the first subset 310. The outcome of the manipulation, i.e. the outcome of the module operation applied to the outcome of the hash function H applied to the second subset 312 comprising subsequent blocks 304, for example, blocks [N−6] to [N−1] is then used in the selection function F).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine proof of work of Yoo with the proof of lottery including a modulo operation applied to a computed hash value of Shmueli according to known methods (i.e. applying a modulo operation to a computed hash value). Motivation for doing so is that the PoL is made highly robust and significantly immune to many forms of malicious attacks initiated by malicious parties (malicious computing nodes within the community) in attempt to manipulate the selection processes to their advantage (Shmueli, [0066]).

Claim 15: Yoo and Shmueli teach the system of claim 14, wherein the operation comprises a modulo operation (Shmueli, [0049] note a distributed ledger and database, [0056] note The computing node which forged the newly added block may insert a proof of eligibility in the newly added block to prove it is indeed the computing node selected as the forger, [0099] note assuming m participation transactions T1, T2, . . . , Tm, are extracted from the first subset 1, the blockchain agent 220 may determine a wining participation transaction Tw by applying the selection function F expressed in equation 1, [0100] note The blockchain agent 220 applies the hash function H to the second subset 312 and applies modulo operation to the computed hash value where the divisor in the modulo operation is the number m of the participation transactions extracted from the first subset 310. The outcome of the manipulation, i.e. the outcome of the module operation applied to the outcome of the hash function H applied to the second subset 312 comprising subsequent blocks 304, for example, blocks [N−6] to [N−1] is then used in the selection function F).

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165